Per Curiam.
The plaintiff, while in the act of crossing Roseville avenue, in the city of Newark, about seven o’clock in the morning *238of May 1st, 1925, was struck by defendant’s automobile. He had proceeded some twelve feet and was near the middle of the street at the time when he was struck. He saw the bus, he says, when it was about one hundred and fifty to two hundred feet away, but, apparently, paid no more attention.to it. Instead of observing the highway, and its incidental dangers and hazards, he was reading a newspaper as he walked, and so proceeding walked in front of the bus without observing its proximity or taking heed of the traffic conditions which under such conditions endangered his life.
Under those circumstances he is clearly guilty of contributory negligence, which bars recovery, regardless of the inquiry whether the driver of the automobile himself was negligent in not observing the plaintiff. Brady v. Consolidated Traction Co., 63 N. J. L. 25; Newark Passenger Railway Co. v. Block, 55 Id. 605.
The rule will be made absolute.